DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 1/6/2022 have been acknowledged and entered.  Claims 1-18 are pending; claims 1-10 are withdrawn.  The objection to claim 11 has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a handle of a cleaning substrate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Since a cleaning substrate is already introduced in line 3 of the claim, it is not clear whether the cleaning substrate 
Claims 12-18 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watabe et al. (JP 2006-139690; machine translation referenced hereafter).
Regarding Claim 11: Watabe teaches a method of cleaning a media travel pathway of a media transport device [0001, 0011], comprising: 

the inserting comprises grasping a handle (element 70) of a cleaning substrate and inserting a body of the cleaning substrate into a portal of the media transport device, and the cleaning substrate includes a cleaning face (element 65a, 65b) and a plurality of cleaning elements (elements 62a, 62b), each of which is positioned to align with one or more of the media conveyors or sensors; while holding the handle outside of the portal, moving the cleaning substrate within the media transport device and causing, by the moving, the cleaning elements to contact and clean a plurality of the media conveyors, sensors or both within the media transport device [0044].
Regarding Claim 12:  Watabe further teaches moving the media transport device comprises wiggling the handle outside of the media transport device [0044].
Regarding Claim 14: Watabe teaches the elements of Claim 11, and further teaches inserting at least a portion of the cleaning substrate in the media transport device comprises inserting a cleaning surface that includes the cleaning elements through a media acceptor port of the media transport device while holding the handle of the cleaning substrate outside of the media transport device [0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al. (US 6,611,985), and further in view of Watabe et al. (JP 2006-139690; machine translation referenced hereafter).
Regarding Claim 11:  Neubauer teaches a method of cleaning a media travel pathway of a media transport device, comprising: 
inserting a portion of a cleaning substrate into a media travel pathway of a media transport device that includes a plurality of media conveyors, sensors, or both (col. 1, ll. 62-66; col. 4, line 64- col. 5, line 4), wherein:
the inserting comprises grasping a handle of a cleaning substrate and inserting a body of the cleaning substrate into a portal of the media transport device (col. 2, ll. 53-58), and
the cleaning substrate includes a cleaning face (Fig. 7, element 68) and a plurality of cleaning elements (elements 40, 42), each of which is positioned to align with one or more of the media conveyors or sensors (col. 5, ll. 5-20) and causing the cleaning elements to contact and clean a plurality of the media conveyors, sensors, or both within the media transport device (col. 2, ll. 40-43).
Neubauer does not expressly disclose while holding the handle outside of the portal, the cleaning substrate is moved within the media transport device to cause cleaning.  However, in a similar method of cleaning a media transport device, Watabe teaches moving a cleaning substrate within the media transport device while holding its handle outside of a portal of the device in order to contact and clean sensors within the media transport device [0044].  Neubauer teaches that the user reciprocates the cleaning substrate to effect cleaning (which reads on the claimed limitation of wiggling the handle of the substrate).  Therefore, it would .

Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al. (US 6,611,985) and Watabe et al. (JP 2006-139690; machine translation referenced hereafter) as applied above, and further in view of Louie et al. (US 2005/0210610).
Regarding Claim 13:  Neubauer and Watabe teach the elements of Claim 11, as discussed above.  Neubauer does not expressly disclose operating a motor of the media transport device so that the cleaning substrate moves through a range of positions to clean the conveyors.  However, Louie teaches a similar method of cleaning components of a media transport device comprising operating a motor in order to move a cleaning substrate through a range of positions to clean a plurality of components over the range of positions [0047-0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer and Watabe by operating a motor to move the cleaning substrate as taught by Louie in order to enhance the cleaning efficiency.
Regarding Claim 14:  Neubauer and Watabe teach the elements of Claim 11, as discussed above. Neubauer does not expressly disclose inserting the cleaning surface through a media acceptor port as claimed.  However, Louie teaches that the cleaning substrate can be fed through either the entrance or exit of the media transport device path [0048].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer by inserting the cleaning surface through 
Regarding Claim 18:  Neubauer and Watabe teach the elements of Claim 11, as discussed above, but do not expressly disclose the handle is wider than the cleaning face.  However, this feature appears to be taught by Louie (Fig. 1, element 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer and Watabe by providing a handle comprising a pull tab in order to provide easier handling of the cleaning substrate, as suggested by Louie.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al. (US 6,611,985) and Watabe et al. (JP 2006-139690; machine translation referenced hereafter) as applied above, and further in view of Kamoda (JP 2003-146466, machine translation referenced herein).
Regarding Claim 15:  Neubauer and Watabe teach the elements of Claim 11, as discussed above.  Neubauer does not expressly disclose opening a module that forms the media travel pathway and inserting a cleaning surface into the cleaning module.  However, Kamoda teaches a method of cleaning a media transport device comprising opening a module that forms the media travel pathway and inserting a cleaning surface into the module (pg. 5, 3rd and 4th paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer and Watabe by opening a module in order to insert the cleaning substrate into the pathway, as suggested by Kamoda.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al. (US 6,611,985) and Watabe et al. (JP 2006-139690; machine translation referenced hereafter) as applied above, and further in view of Bailey (US 7,540,055).
Regarding Claim 16:  Neubauer and Watabe teach the elements of Claim 11, as discussed above.  Neubauer does not expressly disclose the cleaning elements as claimed.  However, Bailey teaches a similar cleaning method using a cleaning substrate comprising a plurality of scarifying holes (Fig. 1, elements 52-54) such that when the cleaning card is moved the holes contact and clean the internal components to by scraping debris from the . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al. (US 6,611,985) and Watabe et al. (JP 2006-139690; machine translation referenced hereafter) as applied to Claim 11 above, and further in view of Yamamoto (JP 01205391, abstract referenced hereafter).
Regarding Claim 17:  Neubauer and Watabe teach the elements of Claim 11 as discussed above.  Watabe does not expressly disclose that the handle comprises a gripping area with a pull tab in the form of a hole or loop.  However, Yamamoto teaches a similar method of cleaning a card traveling pathway of a media transport device with a cleaning substrate wherein a user grasps a pull tab which is in the form of a hole in the handle, and the user manipulates the cleaning substrate by grasping the pull tab (see abstract and Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Neubauer and Watabe by providing a handle comprising a pull tab in order to provide easier handling of the cleaning substrate, as suggested by Yamamoto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,860,902 in view of Neubauer et al. (US 6,611,985).  Claim 2 of the patent claims the elements recited in pending claim 11, except for the cleaning substrate having a cleaning face and a plurality of cleaning elements and moving the cleaning substrate while holding a handle of the cleaning substrate outside of the portal.  However, these features are known in the prior art.  For example, Watabe teaches a similar cleaning method utilizing a cleaning substrate comprising a cleaning face having a plurality of cleaning elements as discussed above.  Watabe further teaches holding a handle of the cleaning substrate and moving the body of the substrate within the transport device to effect cleaning, as discussed above.  It would have been obvious to one of ordinary skill in the art to modify the patent claim with the pending claim features in order to enhance cleaning, as in Watabe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-18 have been considered but are moot because the new grounds of rejection do not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714